TALLMAN, Circuit Judge,
concurring and dissenting:
While I agree with my colleagues that the De Perios’ claims do not warrant granting their petition for review, I respectfully dissent because we lack jurisdiction to reach the merits of their appeal. We should simply dismiss the petition for that reason. The BIA issued two orders on July 10, 2003 — one involving the IJ’s denial of the petitioners’ request for a continuance of the removal proceeding, and one involving the revocation of Mr. De Perio’s visa petition. As they did in their previous appeal to this court, see De Perio v. Ashcroft, 120 Fed.Appx. 75, 76 (9th Cir. 2005), the De Perios appealed the first of the BIA orders, but not the visa petition decision.
Indeed, the petitioners asserted — both in their brief to us and in their habeas petition below — that the BIA never issued an order regarding the revocation of the visa petition. When the government included the missing BIA order in its supplemental excerpts of record, petitioners’ counsel did not bother to submit a reply brief acknowledging the order or arguing that we should review it.
Because the De Perios did not petition for review of the BIA’s visa petition decision, they failed to exhaust their administrative remedies, and we lack jurisdiction to review that decision. Federal Rule of Appellate Procedure 15(a)(2)(C) provides that “[t]he petition must ... specify the order or part thereof to be reviewed.” While the Ninth Circuit has not yet had the occasion to apply this provision, other circuits have found that failure to comply with its mandate divests us of jurisdiction. See LaRouche’s Comm. for a New Bretton Woods v. FEC, 439 F.3d 733, 739 (D.C.Cir. 2006); Entravision Holdings, LLC v. FCC, 202 F.3d 311, 312-14 (D.C.Cir.2000); N.J. Dept of Envtl. Prot. & Energy v. Long Island Power Auth., 30 F.3d 403, 413-14 (3d Cir.1994).
It is of no consequence that had the correct order been appealed we may have had the power to review it and to find that it lacks merit. I express no opinion on whether we have jurisdiction under any circumstances to review the denial of a visa application. Because my colleagues review an order that is not properly before us, I must respectfully dissent. The petition ought simply to have been dismissed.